Exhibit 10.40

 

FIRST AMENDMENT TO THE

ACCURIDE CORPORATION RESTRICTED STOCK UNIT AWARD

AGREEMENT FOR THE ACCURIDE CORPORATION

2005 INCENTIVE AWARD PLAN

 

Accuride Corporation (the “Employer”) and [Participant] previously entered into
the Accuride Corporation Restricted Stock Unit Award Agreement with a Grant Date
of [enter date] (the “Agreement”) granted pursuant to the Accuride Corporation
2005 Incentive Award Plan (the “Plan”).

 

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
applies to the Agreement and the Award granted under the Agreement.  By this
instrument, because the Participant became eligible to terminate employment on
account of a Permitted Retirement during the four year vesting schedule set
forth in the Agreement, the Company desires to amend the Agreement to comply
with the final regulations issued under Section 409A of the Code and to satisfy
the documentation requirements of Section 409A of the Code, which are effective
as of January 1, 2009.

 

1.            This First Amendment shall be effective as of January 1, 2009.

 

2.            This First Amendment amends only the provisions of the Agreement
as set forth herein, and those provisions not expressly amended by this First
Amendment shall continue in full force and effect.  Notwithstanding the
foregoing, this First Amendment shall supersede the provisions of the Agreement
to the extent those provisions are inconsistent with the provisions and the
intent of this First Amendment.

 

3.            Paragraph 4 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

 

--------------------------------------------------------------------------------


 

In accordance with the Plan, as of the “Maturity Date” for a particular
Restricted Stock Unit, the Company shall transfer to you one unrestricted, fully
transferable share of Stock in exchange for that Restricted Stock Unit, subject
to the deferral provisions described below.  Except as provided in the next
sentence, the “Maturity Date” for a particular Restricted Stock Unit shall be
the date on which such Restricted Stock Unit vests so long as you do not
terminate employment on account of a Permitted Retirement during the four year
vesting schedule as set forth above.  If you terminate employment on account of
a Permitted Retirement during the four year vesting schedule as set forth above,
the Maturity Date for the Restricted Stock Units that become vested solely on
account of your Permitted Retirement shall be the January 5th next following
your termination date.  If you become Permitted Retirement eligible during the
four year vesting schedule as set forth above, (i) the Maturity Date with
respect to any Restricted Stock Unit that vests on a Change of Control that
complies with Section 409A shall be the date of the Change of Control, and
(ii) the Maturity Date with respect to any Restricted Stock Unit that vests on a
Change of Control that does not comply with Section 409A shall be the
January 5th next following the date of the Change of Control.  If you do not
become Permitted Retirement eligible during the four year vesting schedule as
set forth above, the Maturity Date with respect to any Restricted Stock Unit
that vests on any Change of Control shall be the date of the Change of Control.

 

4.            Paragraph 6 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

 

The Stock subject to the Restricted Stock Units will be delivered upon the
Maturity Date in settlement of the Restricted Stock Units.  Until Stock is
issued in settlement of the Restricted Stock Units, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder or receive Dividend
Equivalents with respect to shares of Stock by virtue of this Award.  You are
not entitled to vote any shares of Stock by virtue of this Award.

 

5.            Paragraph 9 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

 

The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including FICA obligations as the Restricted Stock Unit
vests, rather than as paid if

 

2

--------------------------------------------------------------------------------


 

you become Permitted Retirement eligible during the four year vesting schedule
as set forth above) required by law to be withheld with respect to any taxable
event arising from the vesting or receipt of the Stock upon settlement of the
Restricted Stock Unit Award.  Except if you become Permitted Retirement eligible
during the four year vesting schedule as set forth above, you may satisfy your
tax obligation, in whole or in part, by either: (i) electing to have the Company
withhold Stock otherwise to be delivered with a Fair Market Value equal to the
minimum amount of the tax withholding obligation; or (ii) surrendering to the
Company previously owned Stock with a Fair Market Value equal to the minimum
amount of the tax withholding obligation, (iii) withholding from other
compensation or (iv) paying the amount of the tax withholding obligation
directly to the Company in cash provided, however, that if the tax obligation
arises during a period in which you are prohibited from trading under any policy
of the Company or by reason of the Exchange Act, then the tax withholding
obligation shall automatically be satisfied in accordance with subsection (i) of
this paragraph.

 

6.            Paragraph 11 of the Agreement is hereby amended to form two new
paragraphs as follows:

 

Section 409A of the Code imposes a number of requirements on “non-qualified
deferred compensation plans and arrangements.”  Based on regulations proposed by
the Internal Revenue Service, the Company has concluded that this award of
Restricted Stock Units is subject to Section 409A.

 

The Company has two different strategies for complying with Section 409A
depending on whether you become Permitted Retirement eligible during the four
year vesting schedule as set forth above as follows:  (i) if you do not become
Permitted Retirement eligible during the four year vesting schedule as set forth
above, since Stock will be issued in settlement of Restricted Stock Units as
soon as the Restricted Stock Units vest, the award of the Restricted Stock Units
qualifies for the short-term deferral exception to Section 409A; or (ii) if you
do become Permitted Retirement eligible during the four year vesting schedule as
set forth above, the Company intends to comply with Section 409A by assuring
that all shares of Stock to which you become entitled under this Agreement are
payable at a specified time or pursuant to a fixed schedule within the meaning
of Treas. Reg. § 1-409A-3(a)(4) and, as a result, no payment or transfer shall
be made to you prior to the applicable Maturity Date.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this First Amendment to be executed
by its duly authorized representative on this           day of December, 2008.

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

4

--------------------------------------------------------------------------------